DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/15/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Status of Application
In response to Office action mailed 09/14/2020, Applicants amended claim 12 and claim 15 in the response filed 12/03/2020.
Claim(s) 1-20 are pending examination.

Response to Arguments
Applicants’ amendments to claim 12 and claim 156 have overcome the previous 35 USC § 112 claim rejections, as set forth in pages 2-3 of the 09/14/2020 OA.
Applicants’ amendments to the claims overcomes the previous prior art of record.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 1, a block array comprising blocks extending in parallel in a first horizontal direction and separated from one another in a second horizontal direction orthogonal to the first horizontal direction, each of the blocks comprising vertically alternating conductive structures and insulating structures arranged in tiers; strings of memory cells vertically extending through a first block of the block array within a memory region; data line contacts vertically extending through a second block of the block array within a data line contact region; dummy pillars vertically extending through a third block of the block array within a dummy region interposed between the memory region and the data line contact region in the second horizontal direction; and data lines extending in the second horizontal direction between the strings of memory cells and the data line contacts.
Claims 2-8 are allowed, because they depend from the allowed claim 1.  
Independent claim 9 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 9, a pair of memory regions; a pair of dummy regions horizontally between the pair of memory regions; a data line contact region horizontally between the pair of dummy regions; substantially uniformly spaced blocks each comprising vertically neighboring tiers each having a conductive structure and an insulating structure vertically neighboring the conductive structure, the substantially uniformly spaced blocks comprising: first blocks within the pair of memory regions; second blocks within the pair of dummy regions; and a third block within data line contact region; memory strings vertically extending through the first blocks; pillar structures vertically extending through the second blocks; data line contacts vertically extending through the third block; and data lines extending between and electrically coupling the memory strings and the data line contacts.
Claims 10-18 are allowed, because they depend from the allowed claim 9.  
Independent claim 19 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 19, an input device; an output device; a processor device operably coupled to the input device and the output device; and a memory device operably coupled to the processor device and comprising: a control logic structure; a source structure vertically overlying the control logic structure; data lines vertically overlying the source structure; a block array vertically between the source structure and the data lines and comprising blocks horizontally extending in parallel in a first direction and horizontally separated from one another in a second direction orthogonal to the first direction, each of the blocks comprising vertically alternating conductive structures and insulating structures; strings of memory cells electrically coupled to the source structure and the data lines and vertically extending through at least one block of the block array located within at least one memory region; data line contacts electrically coupled to the data lines and the control logic structure and vertically extending through at least one other block of the block array located within at least one data line contact region; and dummy pillars vertically extending through at least one additional block of the block array located within at least one dummy region horizontally intervening in the second direction between the at least one memory region and the at least one data line contact region.
Claim 20 is allowed, because it depends from the allowed claim 19.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Katsumata et al. PG Pub 2010/0207190, having similar vertical channel portions
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895